HOUGH, Circuit Judge
(dissenting). When a plaintiff pleads on oath a contract obviously obnoxious to the statute of frauds, brings his case to trial on the eve of the running of the statute of limitations, swears to ati entirely different agreement, which it is hoped escapes the statute, and then before the jury seeks to plead his newly sworn-to contract by way of amendment, the motion should be denied. To giant it is, in my opinion, abusing discretion. Nor is the contract as last stated within the rule thought to be discoverable in Blake v. Voight.
For these reasons I dissent.